DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 23 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrich et al. (German Patent Publication DE 2009 027048 – machine translation provided concurrently) and claim 2 is anticipated by Ulrich et al. as further evidenced by Holderbaum (US Patent Application Publication 2019/0218480).
	Ulrich et al. discloses coated textile washing articles comprising a water-insoluble textile substrate and a detergent composition which is solidified on the substrate and is also subjected to a drug (abstract). The coating on the fibers of the textile preferably have particulate sols and/or water-soluble polymers (paragraph [10]). One example has an organomodified silicone oil, sold under the trade name Formasil 410 from GE and a modified silicon dioxide (example starting at paragraph [65]). In this example, the Formasil 410 is present in 10 wt% relative to the silicon 
	With respect to instant claim 2, Formasil 410 is a polyalkylsiloxane (specifically methyl), as shown by Holderbaum (paragraphs [65-66]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (German Patent Publication DE 2009 027048 – machine translation provided concurrently) as applied to claim 1 above.
	Ulrich et al. discloses coated textile washing articles comprising a water-insoluble textile substrate and a detergent composition which is solidified on the substrate and is also subjected to a drug (abstract). The coating on the fibers of the textile preferably have particulate sols and/or water-soluble polymers (paragraph [10]). One example has an organomodified silicone oil, sold under the trade name Formasil 410 from GE and a modified silicon dioxide (example starting at 
Instant claim 8 also further limits the substrate, and Ulrich et al. states that the textile can be woven (claim 6) and prepared from polypropylene in combination with other materials (paragraph [36]).
Thus, Ulrich et al. discloses articles comprising the individual elements of the instantly recited combination (the substrate materials and the ingredients in the article) and together these would provide a composition as claimed.  However, Ulrich et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich et al. (German Patent Publication DE 2009 027048 – machine translation provided concurrently) as applied to claim 1 above, and further in view of Barbizan et al. (US Patent Application Publication 2006/0287211).
Ulrich et al. teaches most of the limitations recited by instant claims 16-18. Ulrich suggests additional detergent and .or textile care compositions can be present (paragraph [14]), but does not suggest the further inclusion of a cyclic polyalkylsiloxane or its amount.
	Barbizan et al. disclose laundry treatment compositions (abstract), and discloses adding a silicone, such as a cyclic silicone, in order to deliver faster drying characteristics to the fabric (paragraph [68]). Preferably, the silicone is a cyclic polydimethylsilicone (paragraph [71]). The silicone is present in from 0.5 to 20 wt% of the total weight of the composition (paragraph [79]).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included a cyclic polydimethylsilicone in the article disclosed by Ulrich et al. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Further, doing so would provide for the benefit (faster drying characteristics to the fabric) taught by Barbizan et al.
	Instant claim 16 also recites a limitation to the amount of the silicone, and the range taught by Barbizan et al. would provide for a range which does not read upon the range instantly recited. However, the range would overlap, and in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.

Response to Arguments
	The Applicant argues that the rejection over Ulrich et al. is not proper. The Applicant states that Ulrich et al. does not disclose the weight ratio for the polyorganosiloxane and the silicon dioxide which is now recited by instant claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612